DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.

Claim Objections
Claims1 and 5-11 are objected to because of the following informalities:  
	Re. claim 1: The phrase “at least one through-hole portion” as recited in line 8 appears to be –the at least one through-hole portion--.
	Re. claim 9: The phrase “wherein the ferrite powder and the ferrite slurry are” as recite din line 1 and 2 appears to be --wherein the ferrite powder or the ferrite slurry is--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhiping (CN-106182374 A).
	Zhiping teaches a process of making a ferrite sheet comprising steps of: preparing a ferrite block body having a cylindrical shape and including at least one through-hole portion passing through the ferrite block body in a height direction as shown in Fig. 1; sintering the ferrite block body to form a sintered ferrite block body; and cutting the sintered ferrite block body in a direction perpendicular to the height direction to form a plate shaped sheet having a predetermined thickness and at least one through-hole portion as shown in Fig. 1, wherein the preparing process includes shaping a ferrite powder (a ferrite raw material) into the ferrite block body having the at least one through-hole portion (paragraphs [0005] – [0008]).
	Re. claim 8: At least one of an upper surface and a lower surface of the plate-shaped sheet is formed as a cut surface as shown in Fig. 1.
	Re. claim 10: The plate-shaped sheet has predetermined thickness of 0.8-2 mm (paragraph [0013]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhiping in view of Akihito (KR-20010092371 A).
	Zhiping teaches all limitations as set forth above, but silent how the ferrite body is cut. Akihito teaches that cutting of the ferrite block body is performed by a cutter or a dicer (see also abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a ferrite sheet of Zhiping by using a cutter or a dicer as taught by Akihito in order to produce a plurality of cut ferrite sheets.

Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiping in view of Choi et al. (KR-20140081558 A).
	Zhiping teaches all limitations as set forth above, but silent attaching a protection film to an upper surface and a lower surface of the plate-shaped sheet through a bonding layer. Choi et al. teach a process of making a ferrite block including a process of attaching a cover film (20) to an upper surface and a lower surface of the plate-shaped sheet (10) through a bonding layer (such as an adhesion) (paragraph [0045]), and, as per claim 7, flaking the plate-shaped sheet to be separated into a plurality of flakes (paragraphs [0047]-[0049]) as shown in Fig. 2. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a ferrite sheet of Zhiping by attaching cover films to an upper surface and a lower surface of the plate-shaped sheet through bonding layers as taught by Choi et al. in order to provide an adhesion the flakes to the cover films such that the manufacturing process is simplified.
	Re. claim 9: Choi et al. also teach that the ferrite block body is formed of Ni--Zn ferrite or Mn--Zn ferrite (paragraph [0053]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhiping.
	Zhiping teaches all limitations as set forth above, but silent one of a width, a length or a diameter of 200 mm or more. At the time of the effective filing date of the claimed invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify an overall diameter the ferrite sheets as recited in the claimed invention because Applicant has not disclosed that the overall width, the length or the diameter of the ferrite sheets as recited in the claimed invention provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Zhiping because the overall diameter of the ferrite sheets as recited in the claimed invention would perform equally well such as forming a large-area in Zhiping. Therefore, it would have been an obvious matter of design choice to modify the overall width, the length or the diameter of the ferrite sheets of Zhiping to obtain the invention as specified in claim 11. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable rangers involves only routine skill in the art. MPEP 2144.04 (il-A). The applicant has not disclosed any criticality for the claimed limitations.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 5-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729